—Appeal from a judgment of Supreme Court, Onondaga County (Garni, J.), entered June 12, 2002, which adjudged that defendant Emiline Abbie Barney is the owner in fee simple and seized and possessed of the real property known as 6336 South Bay Road in the Town of Cicero and that any claim which plaintiff had or might claim to have had to the real property is without validity and of no force and effect.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court, Onondaga County, Cami, J. Present — Pigott, Jr., P.J., Green, Pine, Burns and Gorski, JJ.